Citation Nr: 0211662	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  01-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional disability compensation for a dependent in the 
amount of $594.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to July 
1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 decision of the St. Petersburg, 
Florida RO's Committee on Waivers and Compromises, which 
denied the veteran's request for waiver of recovery of an 
overpayment of disability compensation in the amount of $594.

A videoconference hearing was held in February 2002 before 
the undersigned Member of the Board.  38 U.S.C.A. § 7107(c), 
(e) (West Supp. 2002).

In February 2002, the veteran submitted claims for increased 
ratings for service-connected cervical and lumbar spine 
disabilities and service connection for bilateral hearing 
loss, tinnitus and a right shoulder disability secondary to 
the service-connected cervical spine disorder.  Those claims 
have not been adjudicated and are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  An overpayment of additional disability compensation 
benefits for a dependent occurred through the failure of the 
appellant to promptly report that his daughter graduated from 
college.
 
2.  VA is not at fault for the creation of the overpayment of 
compensation benefits in the amount of $594.

3.  The debt was recouped in full by VA in August and 
September 2001.

4.  Reliance on VA compensation benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

5.  Recovery of the overpayment did not defeat the purpose 
for which compensation benefits were awarded.

6.  Recovery of the overpayment of compensation benefits did 
not deprive the veteran of the ability to provide for life's 
basic necessities.

7.  The failure to repay the debt would result in unfair gain 
to the veteran. 


CONCLUSION OF LAW

Recovery of the overpayment of additional disability 
compensation for a dependent in the amount of $594 is not 
against equity and good conscience.  38 U.S.C.A. § 5302(a), 
(c) (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).

The veteran seeks waiver of recovery of an overpayment of 
additional disability compensation benefits for a dependent 
in the amount of $594.

A veteran who is receiving compensation must notify VA of any 
material change or expected change in income or other 
circumstances that would affect entitlement to receive, or 
the rate of, the benefit being paid.  The notice must be made 
when the recipient acquires knowledge that his or her marital 
or dependency status changes.  38 C.F.R. § 3.660(a)(1) 
(2001).

The provisions of 38 U.S.C.A. § 5302(c) (West 1991) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2001) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

As noted above, the Board has determined that waiver of 
recovery of the debt was not precluded as a result of fraud, 
misrepresentation of bad faith.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether or not waiver of recovery of an overpayment of 
compensation benefits is warranted on the basis of equity and 
good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2001).

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1) Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (2001).

By rating action in March 1983, the RO granted service 
connection for four disabilities with a combined disability 
rating of 40 percent effective from December 8, 1982.  

The file contains amended award notices sent to the veteran 
in April 1983, November 1985, February and July 1987, June 
1988 and July 1990.  Each of those notices advised the 
veteran he was receiving additional benefits for his spouse 
and children and that he was required to immediately notify 
VA of any change in the number or status of his dependents.  
The July 1990 notice also indicated that failure to 
immediately report any changes in dependency would result in 
an overpayment which would have to be repaid.  Enclosed with 
that letter was VA Form 21-8764, which included notice of his 
obligation to promptly notify VA of any change of his 
dependents.

In April 1996, the veteran submitted VA Form 21-674C, Request 
for Approval of School Attendance, indicating that his 
daughter was attending college with an expected date of 
graduation in 2001.  

By letter dated in April 1996, the RO notified the veteran 
that his disability compensation award had been amended and 
that he was receiving additional benefits for his spouse and 
child.  He was again notified that he was required to 
immediately report any change in the number or status of his 
dependents and that failure to immediately report any changes 
in dependency would result in an overpayment which would have 
to be repaid.  Enclosed with that letter was VA Form 21-8764, 
which included notice of his obligation to notify VA promptly 
of any change of his dependents.

In April 1998, VA Form 21-8960 was submitted indicating that 
the veteran's daughter was attending college with expected 
graduation in 2002.  

In May 1998, the veteran submitted VA Form 21-674, Request 
for Approval of School Attendance, indicating that his 
daughter was attending college with an expected graduation 
date of December 2000.

In June 1998, the RO notified the veteran that his disability 
compensation benefits had been amended.  He was again 
notified that he was required to immediately report any 
change in the number or status of his dependents and that 
failure to immediately report any changes in dependency would 
result in an overpayment which would have to be repaid.  
Enclosed with that letter was VA Form 21-8764, which included 
notice of his obligation to promptly notify VA of any change 
of his dependents.

In January 2001, the veteran submitted VA Form 21-8960 
indicating that the veteran's daughter had graduated from 
college in April 2000.  

By letter dated in January 2001, the RO notified the veteran 
that his disability compensation benefits had been amended, 
effective from May 1, 2000 on the basis his daughter was 
removed from his award.  

In February 2001, the veteran was notified of the creation of 
an overpayment of disability compensation benefits in the 
amount of $594.  

In March 2001, the veteran submitted a Financial Status 
Report indicating that his sole source of income is VA 
disability benefits in the monthly amount of $1,621.  He 
reported the following monthly expenses: $266.12 for rent or 
mortgage payment; $600 for food; $160 for utilities and heat; 
$680 for medical insurance, dental, telephone, car insurance, 
gas, car maintenance, personal expenses and cable; $200 to 
VISA, furniture and department stores.  He reported cash in 
the bank of $474.31 and cash on hand of $21.16.  He reported 
that he owned three vehicles worth a total of $27,000 and 
real estate worth $145,000. 

An August 2001 letter from the RO to the veteran included an 
audit showing that from May 1, 2000 to December 31, 2000, the 
veteran was overpaid $594 in disability benefits.  It was 
indicated that $475 of the overpayment was recouped from his 
benefits check due August 1, 2001 and the balance would be 
withheld from the check due on September 1, 2001.

In February 2002, the veteran testified that he was out of 
the country from May to July 2000 due to illness and death in 
the family.  He also indicated that he traveled overseas on 
several occasions after July 2000.  He indicated that the 
trips averaged between 10 and 30 days.  He testified that he 
was aware of his obligation to report any change in his 
dependents.  He contended that because his disability 
compensation is reduced dollar for dollar due to receipt of 
military retired pay, he should be required to pay only the 
amount of taxes due on the amount of the overpayment at 
issue.  

Based on a review of the claims file and having considered 
the contentions and testimony of the veteran, it is clear 
that the veteran was at fault in the creation of the debt 
because of his failure to promptly report that his daughter 
had graduated from college in April 2000.  Despite being 
informed of the reporting requirement with regard to 
dependency, the veteran failed to report.  The veteran 
testified that he was out of the country from May to July 
2000 and was unable to make the required notification. The 
evidence shows that in January 2001, eight months after her 
graduation, the veteran responded to the RO's request for 
verification of school attendance.  At that time, he made no 
indication that he had been unable to make a timely 
notification of her graduation and the Board finds his 
failure to promptly report the graduation is not mitigated by 
being out of the country from the month following the 
graduation.  It is clear that he must have known at some 
point prior to the graduation, or at least by April 2000, 
that his daughter would graduate in April.  No fault can be 
attributed to the VA with respect to the creation of the 
debt.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the veteran was not entitled to 
the additional disability compensation paid for his dependent 
daughter, and recovery of the debt would not defeat the 
intended purpose of the benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he was not entitled.  The VA made 
erroneous payments of VA compensation benefits based on 
incorrect information which the appellant failed to rectify, 
and he, in turn, benefited.

In addition, the Board must also consider whether recovery of 
the debt would have resulted in financial hardship to the 
appellant.  The record indicates that the overpayment was 
recouped by the VA in August and September 2001.  There is no 
indication in the record that the veteran was deprived of the 
basic necessities of life in order to make those payments.  
In March, he submitted a financial status report indicating 
that his monthly income was less than his monthly expenses.  
He also indicated that part of his monthly expenses were 
payments on debts to private creditors.  

There is no evidence of record showing that recovery of the 
overpayment in this case resulted in financial hardship to 
the veteran.  While repayment of the debt may have required 
some sacrifice on the part of the veteran and his family, 
there is no evidence showing that repayment of the debt 
deprived the veteran or his family of the basic necessities 
of life.  It cannot be found that financial hardship resulted 
from recovery of the debt.  

The veteran testified that that during the relevant time 
period, VA compensation, to include the additional amount 
allowed for his dependent, was subtracted from his retirement 
pay.  See 38 C.F.R. § 3.750 (2001).  He contends that the 
amount of the overpayment was deducted from his retirement 
pay at the time it was paid and that that amount was 
essentially underpaid by the military in light of the 
determination that he was not entitled to receive that 
additional compensation.  He asserts that the overpayment at 
issue should only consist of the amount of taxes due on the 
amount of disability benefits he was overpaid.  

This argument is not relevant, because the bottom line is 
that he was overpaid VA compensation benefits, which is the 
matter at issue.  The Board does not have jurisdiction 
regarding any additional retirement pay the veteran may have 
been entitled to in light of this matter before the Board, 
but he is encouraged to seek out any appropriate avenue to 
address his concerns regarding his retirement pay.

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the 
overpayment.  There was fault on the part of the veteran in 
the creation of the debt with no fault on the part of the VA 
with respect to the overpayment.  There is no evidence of 
undue hardship and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment.  It is 
recognized that the elements as discussed are not all 
inclusive; however, the veteran has not advanced any other 
facts which would be of any significance in applying the 
equity and good conscience standard.  Having considered all 
of the equities in this case, the Board concludes that waiver 
of recovery of the overpayment of disability compensation 
benefits in the amount of $594 is not warranted.


ORDER

Waiver of recovery of the overpayment of VA disability 
compensation benefits in the amount of $594 is denied. 




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

